Citation Nr: 0019672	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 based on the need for convalescence by reason 
of hospitalization and treatment for a service-connected 
disability during November 1998.  

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1991 to July 
1994.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a February 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A personal hearing was held at the RO in May 1999.  

The issue concerning entitlement to an increased rating for 
diabetes mellitus will be addressed in the REMAND portion of 
this decision.  


FINDING OF FACT

The veteran was neither hospitalized nor treated for a 
service-connected disability during November 1998.


CONCLUSION OF LAW

The veteran did not meet the basic eligibility criteria for 
the assignment of a temporary total rating based on the need 
for convalescence by reason of hospitalization and treatment 
for a service-connected disability in November 1998.  38 
C.F.R. § 4.30 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1998 the veteran filed a claim for a temporary 
total evaluation for convalescence based on a "medical 
layoff" between November 1 and 8, 1998, at the VA Medical 
Center (VAMC) in Little Rock, Arkansas.   

In the course of testimony presented at a hearing before a 
local hearing officer at the RO in May 1999 the veteran 
indicated that he was treated at a VA hospital in Little 
Rock, Arkansas for pneumonia and bronchitis approximately 
between November 2 and November 11, 1998, which caused his 
sugar levels to become elevated.  He indicated that he was 
not hospitalized during the alleged period of time but was 
instead treated on an outpatient basis.  He added that this 
treatment caused him to lose 5 days of work during this 
period of time due to his sugar level rising.  

38 C.F.R. § 4.30 (1999) provides that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a) (1), (2) or (3), set forth 
below, effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a)  Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one month of 
convalescence

(2)  Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3)  Immobilization by cast, without surgery, of one major 
joint or more.  

Under the provisions of 38 C.F.R. § 4.30 (1999), a temporary 
total evaluation may only be granted based on treatment of a 
service-connected disability.  

Review of the record shows that VA treatment records were 
requested from the VAMC located in Little Rock, Arkansas in 
February 1999.  Review of these records shows that the 
veteran was in fact treated during the period of time in 
question at the VAMC.  A photocopy of laboratory tests 
accomplished on November 2, 1998 is of record, as is a VA 
progress note dated the same day.  Review of the progress 
note indicates that it contained diagnoses of pneumonia and 
bronchitis and that an Albuterol "MDI" [metered dose 
inhaler] was prescribed, as were various other medications.  
It was also noted that the veteran was to return to the 
clinic on November 4, 1998 for a follow-up visit.  The record 
contains a VA clinic note dated on November 4, 1998.  The 
veteran indicated that he was much better following the 
receipt of the above-mentioned prescribed medications and 
inhaler.  The diagnoses were resolving pneumonia, diabetes 
mellitus, hypertension, and tobacco use.  The clinic note 
also indicated that the veteran was to return to the clinic 
in 2 to 3 weeks for further laboratory testing.  It was added 
that he could return to work on November 9, 1998.  The record 
does not contain any additional treatment records dated 
between November 1, 1998, and November 8, 1998.  

To summarize, the evidence has failed to show that the 
veteran meets the legal requirements established to receive 
benefits pursuant to the provisions of 38 C.F.R. § 4.30 
(1999).  That is, the veteran was neither hospitalized, nor 
treated, and surgery was not performed in connection with his 
service-connected diabetes mellitus at any time during 
November 1998.   Review of the claims folder shows that he 
was treated on two days during this time for nonservice-
connected disorders, namely, pneumonia and bronchitis.  
Inasmuch as the veteran was not hospitalized during the 
claimed time period, and, in addition, since service 
connection is not in effect for either pneumonia or 
bronchitis, a temporary total rating for convalescence is not 
warranted as a matter of law.  Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 based on the need for convalescence by 
reason of hospitalization and treatment for a service-
connected disability in November 1998 is denied.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected diabetes mellitus 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  A claim that a disorder has become more severe is 
well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity (which is within the competence of a lay party to 
report; see King v. Brown, 5 Vet. App. 19 (1993)) since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Once it has been determined that a claim is well 
grounded, VA has the duty to assist the appellant in the 
development of evidence pertinent to that claim.  

The RO, in October 1994, initially assigned a 20 percent 
rating for the veteran's service-connected diabetes mellitus 
under Diagnostic Code 7913 of VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. § 4.119.  By means of a rating 
decision dated in December 1995, the RO increased the 20 
percent to 40 percent.  Diagnostic Code 7913 was again 
utilized as part of the December 1995 rating decision.  In 
March 1998, the veteran requested an increased rating for his 
service-connected diabetes mellitus.

As noted above, a hearing was held at the RO in May 1999.  
The veteran testified that he had been treated intermittently 
by a private physician, "Dr. (Sunkey)," since 1994 for his 
diabetes, the last time being about 2 months before the 
hearing.  Review of the record fails to reveal that an 
attempt has been made by VA to obtain these records.  As 
obtaining these private treatment records may prove 
beneficial in resolving the increased rating issue currently 
before the Board, an attempt should be made to do so.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran whether 
there exist any additional treatment 
records or other evidence that might bear 
upon the nature and severity of his 
service-connected diabetes mellitus.  The 
RO should endeavor to obtain any such 
evidence.  The Board is particularly 
interested in obtaining the records of 
all treatment afforded to the veteran by 
Dr. Sunkey.  After obtaining the proper 
authorization from the veteran, the RO 
should ask Dr. Sunkey to submit copies of 
all records reflecting treatment of the 
veteran.  If any private treatment 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

2.  The RO should specifically make sure 
that any records of VA treatment received 
by the veteran after 1999 are obtained 
and associated with the claims folder.  

3.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should schedule a 
VA examination limited to determine the 
extent and severity of the veteran's 
diabetes mellitus.  The physician should 
be asked to thoroughly review all the 
medical information on file and provide 
an assessment of the severity of the 
veteran's diabetes mellitus with 
consideration of the rating criteria 
currently in effect.  In rendering this 
assessment, the examiner should make use 
of the specific terminology found in 
Diagnostic Code 7913 of VA's Schedule for 
Rating Disabilities, (see 38 C.F.R. 
§ 4.119, Part 4 (1999).  The physician 
should specifically express opinions on 
the following questions:  (1) whether the 
veteran's diabetic condition necessitates 
the following of a restricted diet; and 
(2) whether his diabetes necessitates the 
regulation of activities (i.e. avoidance 
of strenuous occupational and 
recreational activities).  Additionally, 
the examiner should indicate whether 
episodes of ketoacidosis or hypoglycemic 
reactions require one, two, three, or 
more hospitalizations per year or weekly 
or bi-weekly visits to a diabetic care 
provider.  The examiner should also 
comment upon the severity of any 
additional complications attending the 
veteran's diabetic condition.  Because 
the examiner's report should reflect 
consideration of all available evidence 
and of the specific rating criteria 
referenced above, the claims file and a 
copy of the rating criteria must be made 
available to the examiner. The physician 
must provide a comprehensive report 
containing complete rationale for all the 
opinions expressed.      

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. The RO 
should specifically review the 
aforementioned medical report to 
determine if it meets the requirements 
listed above, particularly with respect 
to the opinions requested.  If not, the 
report should be returned to the 
physician as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999);  see 
also Stegall v. West,  11 Vet.App. 268 
(1998). 

5.  Finally, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue of increased rating for the 
service-connected diabetes mellitus.  In 
so doing, the RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet.App. 24, 26 (1991).  
Consideration should then be given to 
whether further referral for an 
extraschedular evaluation is warranted 
under the provisions of 38 C.F.R. § 3.321 
(1999). 

6.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran is further advised that he has a 
duty to assist the RO in the development 
of his claim.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991), and that 
failure to cooperate may result in an 
adverse decision.


If the benefit sought is not granted, the veteran should be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of the case.  The veteran need take no 
action unless he is further informed.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



